Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 04/23/2020 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 are pending, of which claims 3,4,5,6,7,8,9,10,11,12,13,14,15 are new.  The new claims 3,4,5,6,7,8,9,10,11,12,13,14,15 is supported by the originally filed disclosure.

Information Disclosure Statement
The information disclosure statement filed 04/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claim 1, the most related prior art is US 20150306547 (herein known as UNNIKRISHNAN).  

With regard to claim 1, UNNIKRISHNAN teaches a method of manufacturing a molded filter body 1 having a layer of a filtering material 3, especially at fig 1, para 93
forming liquid passage holes in the layer of the support, especially at fig 1, para 46,73,91,92.
UNNIKRISHNAN fails to teach the claim as a whole, and most notably the portion(s): “forming a layer of a support mixed with a template.”


Regarding instant claims 2,3,4,5,6,7,8,9,10,11,12,13,14,15, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776